—Appeal by the defen*335dant from a judgment of the Supreme Court, Kings County (George, J.), rendered May 15, 1995, convicting him of robbery in the first degree (two counts), robbery in the second degree (six counts), assault in the second degree, criminal possession of stolen property in the fifth degree, and criminal possession of a weapon in the fourth degree (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The imposition of consecutive sentences was proper since the acts of attempting to rob the four complainants in this case were separate and distinct, although they occurred within a single transaction (see, People v Truesdell, 70 NY2d 809, 811; People v Humphrey, 244 AD2d 502; People v White, 192 AD2d 736). Moreover, the sentences imposed are not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Ritter, J. P., Thompson, Goldstein and McGinity, JJ., concur.